I respectfully disagree with the panel on this matter.  The Ohio Supreme Court's decisions in In re adoption of Ridenour
(1991), 61 Ohio St.3d 319, and In re Martin (1994), 68 Ohio St.3d 250, do not expressly overrule this court's decisions inWelsh v. Laffey (1984), 16 Ohio App.3d 110, and Bentev. Hill (1991), 73 Ohio App.3d 151.  Accordingly, the trial court did have authority to properly consider whether grandparent visitation was in the best interest of the Foor children.  Consequently, I would reverse and remand this matter to the trial court with an instruction that the trial court is to make a finding addressing whether or not visitation with the grandparents is in the best interest of the Foor children. *Page 257